  Case 15-06143         Doc 51     Filed 03/05/19 Entered 03/05/19 09:39:26              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-06143
         STEVEN C WILLIAMS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/24/2015.

         2) The plan was confirmed on 04/29/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
08/20/2015.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 01/05/2018.

         6) Number of months from filing to last payment: 34.

         7) Number of months case was pending: 48.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $63,450.00.

         10) Amount of unsecured claims discharged without payment: $11,772.22.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-06143        Doc 51      Filed 03/05/19 Entered 03/05/19 09:39:26                    Desc Main
                                     Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor            $42,144.14
        Less amount refunded to debtor                          $32.46

NET RECEIPTS:                                                                                 $42,111.68


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $3,885.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                     $1,912.32
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $5,797.32

Attorney fees paid and disclosed by debtor:                $115.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
77TH ST DEPOT FEDERAL C U      Unsecured      1,000.00            NA              NA            0.00       0.00
Applied Card Bank              Unsecured      1,211.00            NA              NA            0.00       0.00
BOTTOM DOLLAR PAYDAY           Unsecured           0.00           NA              NA            0.00       0.00
CAPITAL ONE AUTO FINANCE       Unsecured      2,633.59            NA              NA            0.00       0.00
CAPITAL ONE AUTO FINANCE       Secured       22,000.00     24,633.59        24,633.59           0.00       0.00
CHICAGO AVE GARAGE FEDERAL CU Unsecured       4,982.21            NA              NA            0.00       0.00
CHICAGO PATROLMENS FEDERAL C Unsecured        1,500.00       2,865.28        2,865.28      2,865.28        0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured      1,357.58         850.49          850.49        850.49        0.00
COMMONWEALTH EDISON            Unsecured           0.00           NA              NA            0.00       0.00
DS WATERS OF NORTH AMERICA     Unsecured           0.00           NA              NA            0.00       0.00
DUVERA FINANCIAL               Unsecured         450.00        473.21          473.21        473.21        0.00
EASTSIDE LENDERS LLC           Unsecured         645.00      1,057.50        1,057.50      1,057.50        0.00
EOS CCA                        Unsecured          40.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE       Unsecured      3,308.12       3,086.17        3,086.17      3,086.17        0.00
INTERNAL REVENUE SERVICE       Priority       9,625.26       8,884.51        8,884.51      8,884.51        0.00
MEDICREDIT                     Unsecured         167.00           NA              NA            0.00       0.00
MIDLAND CREDIT MANAGEMENT IN Unsecured           769.42           NA              NA            0.00       0.00
NUVELL CREDIT CO LLC           Unsecured         730.00      3,947.89        9,447.89      9,447.89        0.00
NUVELL CREDIT CO LLC           Secured        8,750.00       7,500.00        2,000.00      2,000.00      65.56
PEOPLES GAS LIGHT & COKE CO    Unsecured         737.00        736.56          736.56        736.56        0.00
PREMIER BANK CARD              Unsecured         426.00           NA              NA            0.00       0.00
PRESTIGE FINANCIAL SVC         Unsecured      6,735.00       6,847.19        6,847.19      6,847.19        0.00
STAR CASH PROCESSING           Unsecured           0.00           NA              NA            0.00       0.00
Stellar Recovery Inc           Unsecured         327.00           NA              NA            0.00       0.00
TSI 980                        Unsecured         216.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-06143         Doc 51      Filed 03/05/19 Entered 03/05/19 09:39:26                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                            $2,000.00          $2,000.00             $65.56
       All Other Secured                                 $24,633.59              $0.00              $0.00
 TOTAL SECURED:                                          $26,633.59          $2,000.00             $65.56

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $8,884.51          $8,884.51              $0.00
 TOTAL PRIORITY:                                          $8,884.51          $8,884.51              $0.00

 GENERAL UNSECURED PAYMENTS:                             $25,364.29         $25,364.29              $0.00


Disbursements:

         Expenses of Administration                             $5,797.32
         Disbursements to Creditors                            $36,314.36

TOTAL DISBURSEMENTS :                                                                      $42,111.68


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
